Citation Nr: 1752868	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for pituitary microadenoma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.  

In April 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently has a 0% rating for pituitary microadenoma, rated under the current regulations as hyperpituitarism, Diagnostic Code 7916.  38 C.F.R. § 4.119 (2017).  DC 7916 indicates that hyperpituitarism shall be rated as malignant or benign neoplasm as appropriate.  The veteran is not shown to have a malignancy, so his hyperpituitarism is rated as a benign neoplasm under DC 7915 (benign neoplasm of any part of the endocrine system).  DC 7915 indicates that benign neoplasms of any part of the endocrine system are rated as residuals of endocrine dysfunction.

The Veteran contends that an increased rating is warranted for residual symptoms related to his service-connected pituitary microadenoma.  Since filing a claim for an increased rating, the Veteran has reported symptoms of fatigability, weakness, depression, irritability, anxiety, dizziness, headaches, and changes in vision.  Although the Veteran has had several VA examinations to assess the current severity of his pituitary microadenoma disability, none of the VA examiners addressed the Veteran's reported symptoms, or whether they are related to his pituitary microadenoma.  

At the April 2017 Board hearing, the Veteran testified that he still had symptoms of dizziness, headaches, weakness, fatigue, depression, anxiety, and vision changes.  It was pointed out by the Veteran's representative that the Veteran had filed secondary service connection claims for some of the symptoms he was experiencing.  It was also suggested that perhaps an eye examination was necessary to determine if the Veteran's pituitary adenoma was causing any problems with the Veteran's vision.  A review of the claims file reflects that the mental health symptoms of depression and anxiety were noted by the VA examiner during a February 2017 initial PTSD examination in connection with a claim for service connection.  The examiner diagnosed the Veteran with PTSD, chronic; major depressive disorder, single episode, severe; illness anxiety disorder; and mild neurocognitive disorder.  The examiner stated the listed diagnoses had a significant clinical association and overlap in symptoms which created remarkable difficulty in differentiating what portion of symptoms was attributable to each diagnosis.  Since the April 2017 hearing, the Veteran has been granted service connection for posttraumatic stress disorder which encompassed the symptoms of depression and anxiety.  As the Veteran's other symptoms of dizziness, headaches, weakness, fatigue, and vision changes haven't been addressed as possible residuals of the Veteran's service-connected pituitary microadenoma, the Board finds that remand is warranted to obtain an opinion that addresses the issue, to include an eye examination to assess the Veteran's reported vision changes.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain and associate with the claims file any outstanding VA or private treatment records that are not already associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to ascertain whether the Veteran's reported symptoms of dizziness, headaches, weakness, fatigue, and vision changes are residuals of the Veteran's pituitary microadenoma disability.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted, to include an eye examination.

3.  Thereafter, the AOJ should readjudicate the issue on appeal on a de novo basis.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




